CONFIDENTIAL PORTION MARKED [**] HAS BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION
                                                                                          
                                                EXHIBIT 10.4
SECOND AMENDMENT TO THE
 
AMENDED AND RESTATED RESTRICTED STOCK AGREEMENT
 
This Second Amendment to the Amended and Restated Restricted Stock Agreement
(“Amendment”) is made as of this 30th day of June, 2008 between Simmons Holdco,
Inc., a Delaware corporation (the “Company”), and the undersigned (the
“Restricted Shareholder”).
 
WHEREAS, the Company and the Restricted Shareholder entered into that certain
Amended and Restated Restricted Stock Agreement, dated as of April 17, 2006, as
such may have been amended from time to time to date (the “Agreement”); and
 
WHEREAS, the Company and the Restricted Shareholder desire to amend the
Agreement on the terms set forth herein.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned hereby agree as follows:
 
1. Definitions.  Capitalized terms used herein but not defined shall have the
meanings ascribed thereto in the Agreement.
 
2. Amendments.
 
 
(a)           The Agreement is hereby amended by deleting the entirety of
Section 2(a)(ii)(B) and redesignating Section 2(a)(ii)(A) as Section 2(a)(ii).
 
 
(b)           The Agreement is hereby amended by replacing the word “solely” in
the first sentence of Section 2(a)(ii) with the phrase “under this
Section 2(a)(ii)”.
 
(c)           The Agreement is hereby amended by adding the following provision
as Section 2(a)(iii):
 
Tier One and Tier Two Changes of Control.
 
(A)           Upon the consummation of a Tier One Change of Control (as defined
below), up to 50% of the Missed Shares and up to 50% of the Shares that are not
yet Eligible Shares shall become Vested Shares.  A “Tier One Change of Control”
means any Change of Control that (i) is not a Tier Two Change of Control (as
defined below), (ii) occurs during one of the years reflected in the table below
and (iii) results in Tier One Proceeds (as defined below).  “Tier One Proceeds”
means Net Proceeds Per Class A Share (as defined below) payable at closing of
the Change of Control, when added to the dividend proceeds per share previously
received by THL thereon, that equal or exceed the product of (x) the “Applicable
Tier One Multiple” (as reflected in the table below) and (y) the Original Cost
(as defined in the Certificate of Incorporation of the Company, as amended from
time to time) of a share of Class A Common Stock, par value $0.01 per share, of
the Company (the “Class A Common Stock”) purchased on December 19, 2003.
 
Year in which
Tier One Change of Control Occurs
Applicable Tier One Multiple
2009
** x
2010
** x

 
The number of Missed Shares and Shares that are not yet Eligible Shares that
will become Vested Shares under this Section 2(a)(iii)(A) shall equal the
maximum number of such shares (up to 50%) that may become Vested Shares and
still result in Tier One Proceeds.
 
 
(B)           Upon the consummation of a Tier Two Change of Control, up to 100%
of the Missed Shares and up to 100% of the Shares that are not yet Eligible
Shares shall become Vested Shares.  A “Tier Two Change of Control” means any
Change of Control that (i) occurs during one of the years reflected in the table
below and (ii) results in Tier Two Proceeds (as defined below).  “Tier Two
Proceeds” means Net Proceeds Per Class A Share payable at closing of the Change
of Control, when added to the dividend proceeds per share previously received by
THL thereon, that equal or exceed the product of (x) the “Applicable Tier Two
Multiple” (as reflected in the table below) and (y) the Original Cost (as
defined in the Certificate of Incorporation of the Company, as amended from time
to time) of a share of Class A Common Stock purchased on December 19, 2003.
 
Year in which
Tier Two Change of Control Occurs
Applicable Tier Two Multiple
2008
** x
2009
** x
2010
** x

 
The number of Missed Shares and Shares that are not yet Eligible Shares that
will become Vested Shares under this Section 2(a)(iii)(B) shall equal the
maximum number of such shares (up to 100%) that may become Vested Shares and
still result in Tier Two Proceeds.
 
 
(C)           For purposes of this Agreement, the following terms shall have the
following meanings:
 
 
(i)           “Net Proceeds Per Class A Share” means (a) the aggregate amount of
net proceeds (after payment of all indebtedness of the Company and all Expenses
(as defined below)) available to be paid to holders of capital stock of the
Company in any Change of Control, divided by (b) the Outstanding Shares (as
defined below); provided, however, that in no event shall the “net proceeds”
referred to in clause (a) above be deemed to include any amounts received by any
holder(s) of Class A Common Stock of any (x) management fees or (y) closing
fees, investment banking fees or similar fees payable in connection with any
transaction.
 
 
(ii)           “Expenses” means an amount equal to the aggregate expenses of the
Company and stockholders related to the Change of Control, including (a) any
accelerated management fees payable to any holder(s) of Class A Common Stock in
connection with such Change of Control, but excluding (b) any closing or
transaction fees payable to any holder(s) of Class A Common Stock in connection
with such Change of Control.
 
 
(iii)           “Outstanding Shares” means the sum of (a) the aggregate number
of shares of Class A Common Stock issued and outstanding as of immediately
before the Change of Control, (b) the aggregate number of shares of Class B
Common Stock that are Vested Shares as of immediately before the Change of
Control and (c) the aggregate maximum number of shares of Class B Common Stock
that are Missed Shares or Shares that are not yet Eligible Shares as of
immediately before the Change of Control under all restricted stock and stock
option agreements of the Company but that could become Vested Shares thereunder
and be included as “Outstanding Shares” hereunder and under all such restricted
stock and stock option agreements and still result in Tier One Proceeds or Tier
Two Proceeds, as applicable.
 
 
(d)           The Agreement is hereby amended by adding the following provision
as Section 2(a)(iv):
 
 
For the sake of clarity, upon the consummation of any Change of Control
satisfying the conditions of both Section 2(a)(ii) and Section 2(a)(iii), Shares
that are not Vested Shares shall accelerate pursuant to the terms of either
Section 2(a)(ii) or Section 2(a)(iii), whichever provision results in the most
number of Vested Shares; provided, however, that no more than 100% of the Shares
may become Vested Shares.
 
3. Miscellaneous.
 
(a) Except as expressly modified pursuant to this Amendment, the Agreement
remains unchanged and in full force and effect.  This Amendment shall be
governed by all of the provisions in Section 8 of the Agreement.
 
(b) This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be an original, and all of which shall constitute one and the
same agreement.
 
[The remainder of this page is left blank intentionally.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Amended and Restated Restricted Stock Agreement as of the date first written
above.
 
SIMMONS HOLDCO, INC.
 
By:          /s/ Kristen K. McGuffey
Kristen K. McGuffey
Executive Vice President and General Counsel
 
RESTRICTED SHAREHOLDER
                            
                             /s/ Timothy F. Oakhill
                                Timothy F. Oakhill